COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:           Ayunwi Meme Fuh v. The State of Texas

Appellate case numbers:        01-13-00494-CR

Trial court case numbers:      1354773

Trial court:                   230th District Court of Harris County

       Appellant, Ayunwi Meme Fuh, has filed a pro se “Application to Dismiss and/or a
Personal Recognizance Bond” in his appeal. In his request, appellant asks that we “dismiss this
case” against him or “grant and issue” a personal recognizance bond. We deny appellant’s pro se
request to dismiss his case or issue a personal recognizance bond.
        Appellant is represented by counsel in this appeal. Appellant and his counsel should
confer. If appellant no longer wishes to prosecute his appeal, appellant’s counsel should file a
motion that complies with Texas Rule of Appellate Procedure 42.2(a) in the appeal.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: December 23, 2014